Citation Nr: 0732963	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for depression, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October January 1972 
to April 1994.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Reno, Nevada, that denied the benefit sought 
on appeal.  


FINDING OF FACT

The veteran's depression is manifested by total occupational 
and social impairment due to the following symptoms: a gross 
impairment in thought processes, delusions, grossly 
inappropriate behavior, a persistent danger of hurting 
herself, the intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
depression have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran has disagreed with the 50 percent disability 
rating currently assigned for her service-connected 
depression.  The veteran was initially awarded service 
connection for depression and assigned a 50 percent rating in 
an unappealed rating decision of May 2002.  As such, while 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).
  
Under Diagnostic Code 9434, 50, 70, and 100 percent ratings 
are warranted when the following is shown:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 50 percent 
evaluation assigned to the veteran's disability, the 
veteran's Global Assessment of Functioning scores will be 
discussed.  A GAF score of 31 to 40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence shows the veteran's current level of functioning 
warrants a 100 percent rating.  The veteran's GAF scores are 
reflective of serious impairment.  In VA treatment notes, the 
veteran's score was 40 in February 2007 and January 2007.  At 
a September 2006 VA examination, the veteran's score was 35.  
In February 2006 it was 40.  Her score was 35 in March 2005 
and 45 in January 2004.  In October 2003 the veteran's score 
was assessed twice, and was determined to be 38 on one 
occasion and 71 on another.  Also in July 2003 her score was 
measured twice, once at 40 and once at 36.  In May 2003 it 
was 71 and 45.  The veteran's GAF score in January 2003 was 
36.  It was 40 in December 2002 and 40 in November 2002.  In 
essence, from November 2002 to February 2007 the veteran's 
GAF score has not risen above 45.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While 
there are two scores of 71 found within the record, one from 
October 2003 and one from May 2003, the Board finds these to 
be of little probative value, given the totality of the 
evidence and since in both October and May 2003 the veteran 
was assessed twice and the other score for each of those 
months was 38 and 45, respectively.

In conjunction with the GAF scores, the symtomatology 
required for a 100 percent rating is established by the 
evidence.  The veteran exhibits behaviors that illustrate a 
gross impairment in thought processes, grossly inappropriate 
behavior, and a persistent danger of the veteran hurting 
herself or others.  For example, there is evidence that the 
veteran deliberately cuts her wrists and arms.  At the May 
2007 hearing the veteran testified to this.  In January 2007 
a VAMC note documented that one of the veteran's long-terms 
goals was to eliminate thoughts of cutting.  In October 2006 
a VA provider noticed a healed faint line on the veteran's 
inner left forearm where the veteran said she had used a 
small pocket knife to cut herself to the point of bleeding, 
as a means of emotional relief.  The October 2006 notes also 
reflected the veteran's thoughts of taking pills or using a 
gun in the house to commit suicide.  In July 2006 the veteran 
reported to a treatment provider, "'I can't decide where to 
cut myself so that Neal wouldn't see.'"  

In addition to this symtomatology, there is also been 
evidence of delusions.  In a February 2007 mental health 
assessment, a VA provider noted the veteran suffers from 
depersonalization, and obsesses about death and dying.  
Disorientation to time or place and memory loss have also 
been noted.  At the May 2007 hearing the veteran testified to 
recently being in Nellis Air Force Base Hospital, which she 
has visited frequently, and becoming completely disoriented 
as to where she was, to the point of being lost.  In April 
2007 the veteran reported two episodes of memory loss to the 
VA provider, and the provider assessed her with "increasing 
memory problems."  In December 2006 the veteran reported 
several episodes of memory loss both before and during a 
visit with her husband's children and grandchildren.  In a 
March 2006 VA examination the veteran found the veteran's 
short-term memory was impaired as she could not recall names, 
think of words she wanted to use, and reported going into 
rooms and forgetting why she was there.

The veteran has also displayed an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  In February 2007 the veteran 
reported to a VA provider that she showers only once a week 
on average and is motivated to do so only by her scheduled 
doctor's appointments.  At a March 2006 VA examination, the 
examiner found that the veteran has "difficulty maintaining 
personal hygiene and other basic activities of daily 
living."

The sum of these symptoms indicate total occupational and 
social impairment.  Indeed, the September 2006 VA examiner 
explicitly stated, "it is my professional opinion that she 
can no longer maintain gainful employment, nor can she 
sustain effective social relationships."  In a March 2005 
assessment, the VA provider similarly made an explicit 
finding that the veteran cannot work or maintain a social 
life.  In January 2005 a provider noted that the veteran had 
quit her part-time job, which involved only 13 hours per 
week, due to her depressive symptoms, and that "[t]reatment 
has not rendered her able to work."

For all of these reasons, the Board finds a 100 percent 
evaluation is warranted for the veteran's depression.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in July 2004.  In March 2006 the veteran 
was mailed notice concerning disability ratings and effective 
dates, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
	
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decisions reached in denying the claim.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

A disability rating of 100 percent for the veteran's 
depression is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


